MERRILL, Justice.
This cause is before us on petition for writ of certiorari to review and revise the judgment of the Court of Appeals in the case of Crawford v. State of Alabama, 159 So.2d 457.
The Court of Appeals rendered no opinion in the case, simply writing upon the record, “Affirmed (No Op.) Cates, J.”
We have uniformly held that in the absence of an opinion by the Court of -Appeals, we had nothing to review. Counts v. State, 240 Ala. 530, 200 So. 113; Smith *99v. State, 241 Ala. 99, 1 So.2d 313; Hathcock v. State, 259 Ala. 363, 66 So.2d 927; Graves v. State, 260 Ala. 352, 70 So.2d 808; Sartain v. State, 263 Ala. 395, 82 So.2d 347.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.